Citation Nr: 0424846	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound to the right leg.

2.  Entitlement to a rating in excess of 10 percent for 
chronic venous insufficiency of the right lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1966 to March 1968.  The issues currently before the Board of 
Veterans' Appeals (Board) on appeal arise from an August 2002 
rating decision by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Houston, Texas, which denied the 
benefits sought.  In September 2003, the veteran provided 
testimony before the undersigned at the RO located in San 
Antonio, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim and what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  VA will also "request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
While a review of the record indicates that duty to assist 
letters were mailed to the veteran in May 2002 and August 
2003, neither letter is shown to have supplied the veteran 
with the requisite notification mandated by the VCAA.  It is 
also observed that neither letter, nor an October 2002 
statement of the case (SOC), informed the veteran of 
pertinent VCAA regulations.  As will be explained below, 
remand in this case is required on another basis.  On remand, 
the veteran has the right to VCAA content-complying notice 
and proper subsequent VA process.  

The veteran testified in September 2003 that his right leg 
gunshot wound residuals cause him to experience pain on a 
daily basis for which he takes painkillers obtained from VA.  
He indicated that he was currently receiving outpatient 
treatment at a Well Med clinic on the "south side."  See 
page 10 of hearing transcript.  The Board observes that in 
the course of the hearing it was learned that medical records 
associated with this treatment are maintained at the Audie 
Murphy VA Medical Center (VAMC).  He added that circulation 
problems associated with his right leg include swelling and 
itching.  The veteran also mentioned that he wore stockings 
on a daily basis and that he suffered from right leg muscle 
fatigue.  

Review of the evidence of record shows that medical records, 
dated from March 2001 to March 2002, revealing treatment 
afforded the veteran at the South Bexar VA Outpatient Clinic 
in San Antonio, Texas, have been associated with the claims 
folder.  However, it is not clear from the record whether 
these cited records are the same records referred to by the 
veteran in September 2003 when he referenced treatment 
afforded him at the Well Med clinic.  Regardless, as the most 
recent treatment record is dated in March 2002, based upon 
the veteran's September 2003 testimony, it is clear that VA 
medical records pertinent to his claims for increased ratings 
have not been associated with the claims file.  VA treatment 
records are deemed to be evidence of record, and a 
determination on the merits of this appeal should not be made 
without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should 
ensure that all of the relevant records have been associated 
with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).



In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be provided adequate 
notice of the VCAA as it pertains to his 
instant claims in full compliance with the 
statutory provisions, implementing 
regulations, all interpretative United States 
Court of Appeals for Veterans Claims 
decisions, etc.  

2.  The RO should obtain the veteran's 
complete VA treatment records from the Well 
Med clinic (maintained at Audie Murphy VAMC).  
The RO should also obtain the veteran's VA 
treatment records from the South Bexar 
outpatient clinic from March 2002 to the 
present and from any other treatment source 
identified by the veteran.  

3.  After the development ordered above 
is completed, as well as any other action 
deemed necessary (i.e. additional medical 
examination), the RO should review the 
entire record (to include all evidence 
associated with the record as a result of 
the above request), and re-adjudicate the 
issues on appeal in light of the 
additional evidence obtained.  If either 
benefit sought remains denied, the RO 
should issue an appropriate supplemental 
SOC (SSOC), and give the veteran and his 
representative ample opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further review, 
if otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	M.E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




